Hawes, Justice.
The notice of appeal and the transcript of the record in this case were filed in this court August 14, 1970. The enumeration of errors and the brief of appellant were not received by the clerk of this court until September 4, 1970, 21 days after the docketing of the case. Counsel for the appellant seeks to establish providential cause for his failure to timely file the enumeration of errors by showing the illness of his wife commencing in December, 1969, and continuing until the date of his letter, October 9, 1970, which illness required counsel to spend considerable amounts of time at his home with his wife so that he “got behind in [his] office workload and in some instances, such as in this case, was unable to meet a [deadline] by one day.” Such showing does not amount to the showing of providential cause. "Under Rule 14, failure to file the enumeration of errors within the time specified in the rules for the filing of the brief may be deemed as failure to perfect the appeal. Rules of the Supreme Court, 221 Ga. 884.” Kelley v. Holy *224Family Hospital & Medical Center, 224 Ga. 641 (163 SE2d 716). See Farmers & Traders Nat. Bank v. Willis, 122 Ga. 563 (50 SE 366). Accordingly, the motion to dismiss the appeal must be granted.
Submitted October 13, 1970
Decided January 11, 1971
Rehearing denied January 29, 1971.
John S. Boswell, Sr., for appellant.
George T. Talley, for appellees.

Appeal dismissed.


All the Justices concur.